Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/21 has been entered.

Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-6, 9-10, 20-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “A method for secure tokenized transactions; generating…a digital signature of a fiduciary ; executing a smart 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “receiving….a tokenization request; recording the digital signature on a first blockchain data structure; and transmitting…published information to a publication source that is separate from the first blockchain data structure” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting, processing, transferring and outputting data/information using generic computer systems. Furthermore, the recited exchange server, computer network and blockchain data structure are simply being applied to the abstract idea—that is, these systems, with their already available basic functions, are simply being used as tools in executing the claimed process. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components (e.g. exchange server, computer network and blockchain data structure) — that is, mere instructions to apply generic computer components to the abstract idea.. The specification substantiates this, for instance at [34], [35], and Figures 1 and 8. Thus, applying an exception using generic computer components cannot integrate a judicial exception into a practical application or provide an See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims 2-6, 9-10, 21-26 and 29-30 do not recite additional elements but merely further narrow the scope of the abstract idea. The examiner further contends that while claim 27 recites additional limitations, these additional limitations are mere data gathering steps, considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity).

Response to Arguments
Applicant's arguments filed on 03/16/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the claims are not directed to an abstract idea, the examiner finds this argument unpersuasive. The examiner contends that, under Step 2A (Prong 1), it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “A method for secure tokenized transactions; generating…a digital signature of a fiduciary ; executing a smart contract; verifying the digital signature comprises decrypting the digital signature using a public key of the fiduciary; generate a blockchain depository receipt ” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
The examiner further contends that, under Step 2A (Prong 2), the claim recites a combination of additional elements including “receiving….a tokenization request; recording the digital signature on a first blockchain data structure; and transmitting…published information to a publication source that is separate from the first blockchain data structure” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting, processing, transferring and outputting data/information using generic computer systems. Furthermore, the recited exchange server, computer network and blockchain data structure are simply being applied to the abstract idea—that is, these systems, with their already available basic functions, are simply being used as 
The examiner contends that the claims in the DDR holdings are different from the pending claims because the claims in the DDR are rooted in computer technology in order to over a problem specifically arising in the realm of computer networks. Furthermore, they specify how interactions with internet are manipulated to yield a desired result – a result that overrides the routine and conventional sequence of events ordinary triggered by the click of a hyperlink.

In response to applicant’s argument that the additional elements amount to significantly more than the above-identified judicial exception (the abstract idea), the examiner finds this argument unpersuasive. Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components (e.g. exchange server, computer network and blockchain data structure) — that is, mere instructions to apply generic computer components to the abstract idea.. The specification substantiates this, for instance at [34], [35], and Figures 1 and 8. Thus, applying an exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of  “receiving….a tokenization request; recording the digital signature on a first blockchain data structure; and transmitting…published information to a publication source that is separate from the first blockchain data structure,” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/OJO O OYEBISI/Primary Examiner, Art Unit 3697